COURT OF APPEALS FOR THE
                            FIRST DISTRICT OF TEXAS AT HOUSTON

                                      ORDER OF ABATEMENT

Appellate case name:      William Douglas Law v. The State of Texas

Appellate case number:    01-12-00694-CR

Trial court case number: 1354133

Trial court:              180th District Court of Harris County

       The trial court permitted appellant’s appointed counsel to withdraw, but did not appoint
appellate counsel for appellant.
        Accordingly, we abate the appeal and remove it from this Court’s active docket. We
direct the trial court to enter a written order appointing appellant counsel on appeal, containing
counsel’s name, state bar number, address, and phone number. The order must be a separate
written order, and not a docket sheet, because a docket sheet may not be considered by this
Court. See Rush v. Barrios, 56 S.W.3d 88, 95 (Tex. App.—Houston [14th Dist.] 2001, pet.
denied) (an appellate court may not consider docket entries since they are only made for the
clerk’s convenience and are usually unreliable).
       The written order of the trial court appointing counsel on appeal shall be included in a
supplemental clerk’s record and sent to this Court within 15 days of the date of this order.
        The appeal is abated, treated as a closed case, and removed from this Court’s active
docket. The appeal will be reinstated on this Court’s active docket when the supplemental
clerk’s record containing the trial court’s written order appointing counsel is filed in this Court.
       It is so ORDERED.

Judge’s signature: /s/ Justice Rebeca Huddle
                    Acting individually  Acting for the Court


Date: September 28, 2012